Conviction is for burglary, punishment being two years in the penitentiary.
The statement of facts was not filed until 127 days after notice of appeal was given. No reason appears why it was not filed within the time required by the statute. It cannot be considered. Art. 760, C. C. P., 1925. Bailey v. State,282 S.W. 804; Johnson v. State, 283 S.W. 807. *Page 348 
There appears to be no merit in the criticism of the indictment. It is in the usual form charging burglary and is sufficient.
No bills of exception are found in the record save those complaining of the court's charge. We observe no vice in the charge unless it be that it omitted some defensive issue which of course cannot be appraised without having the facts available. But we find where the court gave three special charges at appellant's instance, all of which did prevent defensive issues, and may have been given in response to the objection urged.
The judgment is affirmed.
Affirmed.